DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., US-9824667 B2. A1.

4.	As per claim 1, Jung discloses: A rendering method, wherein the method comprises:
extracting the first description information of the first frame buffer and the second description information of the second frame buffer; (Jung, column 2, lines 26-36, “According to an aspect of another example, a method of operating an image processing apparatus includes: obtaining frame information of a second frame, which includes second object information about a second object added in a second frame immediately following a first frame and second object location information indicating a second object area that is an area of the second object in the second frame.”)
 determining a rendering instruction based on a relationship between a first frame buffer and a second frame buffer, wherein the relationship between the first frame buffer and the second frame buffer is used to indicate that a render pass of the first frame buffer can be redirected to the second frame buffer; (Jung, column 1, lines 39-50, “According to an aspect of an example, an image processing apparatus includes: a plurality of buffers, a first buffer from  among the plurality of buffers storing a first frame; and a controller configured to obtain frame information of a second frame, which includes second object information about a second object added in the second frame and second object location information indicating a second object area of the second object in the second frame, to detect a duplicate area in the first frame, to copy the duplicate area stored in the first buffer to a second buffer from among the plurality of buffers, and to draw the second object in the second buffer based on the frame information.”, and column 16, lines 19-31, “In FIG. 28, data stored in the second buffer 120-2 is not copied, unlike FIG. 27. Rather, the second object 12 of the n+1-th frame FR-n+1 that was already drawn in the second buffer 120-2 is drawn again in the first buffer 120-1. An overhead of a process of re-drawing the second object 12 may be increased when the second object 12 is more complicated. When an additional image processing operation, such as 2-pass rendering, alpha blending, or applying a certain filter to the second object 12 after drawing the second object 12, is required while drawing the second object 12, complexity of drawing the second object 12 again may increase.”) and 
the rendering instruction is used to instruct a graphics processing unit (GPU) to render a rendering job corresponding to the first frame buffer to the second frame buffer.  (Jung, column 5, lines 38-48, “The controller 110 may be configured to detect a duplicate area that is a part of the first frame from the first buffer 120-1, in which the first frame that is a previous frame is stored, and copy only the duplicate area to the second buffer 120-2 to which the second frame is assigned. The controller 110 may be configured to detect a different area between initial data stored in the second buffer 120-2 and the first frame, and to detect the different area or a part of the different area as the duplicate area. The initial data stored in the second buffer 120-2 is data of the second buffer 120-2 before the controller 110 stores the duplicate area in the second buffer 120-2.”, and column 4, lines 39-45, “The controller 110 may be configured to control overall operations of the image processing apparatus 100 and may be configured to process various types of data required for operations of the image processing apparatus 100. The controller 110 may, for example, include a central processing unit (CPU), a microprocessor, an/or a graphic processing unit (GPU).”)

5.	As per claim 2, Jung discloses:  The method according to claim 1, wherein the relationship between the first frame buffer and the second frame buffer comprises the first description information of the first frame buffer and the second description information of the second frame buffer. (Jung, column 14, lines 41-50, “Referring to FIG. 25, the image processing apparatus may obtain a first object area of a first frame in operation S410. The image processing apparatus may determine whether frame information of a second frame includes alpha data, in operation S420. When it is determined that the frame information does not include the alpha data, the image processing apparatus may compare in operation S430 the first object area with a second object area to determine whether an overlapping area exists between the first and second object areas.”)

6. 	As per claim 3, Jung discloses:  The method according to claim 1, wherein the method further comprises: 
determining the relationship between the first frame buffer and the second frame buffer based on the first description information and the second description information.  (Jung, column 2, lines 26-36, “According to an aspect of another example, a method of operating an image processing apparatus includes: obtaining frame information of a second frame, which includes second object information about a second object added in a second frame immediately following a first frame and second object location information indicating a second object area that is an area of the second object in the second frame.”)

7. 	As per claim 4, The method according to claim 3, wherein the determining the relationship between the first frame buffer and the second frame buffer comprises: determining that the render pass of the first frame buffer is configured to be redirected to the second frame buffer when the first description information and the second description information meet a preset condition.  (Jung, column 14, lines 41-50, “Referring to FIG. 25, the image processing apparatus may obtain a first object area of a first frame in operation S410. The image processing apparatus may determine whether frame information of a second frame includes alpha data, in operation S420. When it is determined that the frame information does not include the alpha data, the image processing apparatus may compare in operation S430 the first object area with a second object area to determine whether an overlapping area exists between the first and second object areas.”, and column 16, lines 19-31, “In FIG. 28, data stored in the second buffer 120-2 is not copied, unlike FIG. 27. Rather, the second object 12 of the n+1-th frame FR-n+1 that was already drawn in the second buffer 120-2 is drawn again in the first buffer 120-1. An overhead of a process of re-drawing the second object 12 may be increased when the second object 12 is more complicated. When an additional image processing operation, such as 2-pass rendering, alpha blending, or applying a certain filter to the second object 12 after drawing the second object 12, is required while drawing the second object 12, complexity of drawing the second object 12 again may increase.”)

8.	Claims 7-10, which are similar in scope respectively to claims 1-4, are thus rejected under the same rationale.

9.	Claims 13-16, which are similar in scope respectively to claims 1-4, are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5, 6, 1, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US-9824667 B2. A1, as applied to claim 1 above, and further in view of Fuetterling et al., US 2019/0340812 A1.

13. 	As per claim 6, Jung discloses:  The method according to claim 4, wherein the preset condition comprises: (See rejection of claim 4 above)

14.	Jung doesn’t expressly disclose:  
an output of the first frame buffer is a color; an output texture map of the first frame buffer is an input texture map of the second frame buffer; and a resolution of the first frame buffer is greater than or equal to a resolution of the second frame buffer.

15.	Fuetterling discloses:
an output of the first frame buffer is a color; (Fuetterling, [0070], “Once a group of geometric objects has been processed and rasterized into pixel data, pixel processor logic (e.g., pixel shader logic, fragment shader logic, etc.) within the shader processor 602 is invoked to further compute output information and cause results to be written to output surfaces (e.g., color buffers, depth buffers, stencil buffers, etc.).”
an output texture map of the first frame buffer is an input texture map of the second frame buffer; and (Fuetterling, [0140], “Forward reprojection relies on a texture-mapped depth mesh (impostor) to represent the previous frame, which is transformed and rendered to the current frame.”)
a resolution of the first frame buffer is greater than or equal to a resolution of the second frame buffer. (Fuetterling, [0140], “Forward reprojection relies on a texture-mapped depth mesh (impostor) to represent the previous frame, which is transformed and rendered to the current frame. In order to generate the depth mesh, a fixed-resolution grid is used that is snapped to discontinuities in the velocity buffer to improve reprojection accuracy.”)

16.	Fuetterling is analogous art with respect to Jung because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an output of the first frame buffer is a color; an output texture map of the first frame buffer is an input texture map of the second frame buffer; and a resolution of the first frame buffer is greater than or equal to a resolution of the second frame buffer, as taught by Fuetterling into the teaching of Jung. The suggestion for doing so would allow a reasonable balance is achieved between quality and reprojection performance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura according to the relied-upon teachings of Fuetterling to obtain the invention as specified in claim 6.

17.	As per claim 5, Jung in view of Fuetterling discloses: The method according to claim 2, wherein the description information comprises:  an attribute of the frame buffer, (Fuetterling, [0070], “Once a group of geometric objects has been processed and rasterized into pixel data, pixel processor logic (e.g., pixel shader logic, fragment shader logic, etc.) within the shader processor 602 is invoked to further compute output information and cause results to be written to output surfaces (e.g., color buffers, depth buffers, stencil buffers, etc. “Notes: The output information is interpreted as the attribute.””),  a resolution of the frame buffer, (Fuetterling, [0140], “Forward reprojection relies on a texture-mapped depth mesh (impostor) to represent the previous frame, which is transformed and rendered to the current frame. In order to generate the depth mesh, a fixed-resolution grid is used that is snapped to discontinuities in the velocity buffer to improve reprojection accuracy.”) and an input texture map (Fuetterling, [0140], “Forward reprojection relies on a texture-mapped depth mesh (impostor) to represent the previous frame, which is transformed and rendered to the current frame.”) and an output texture map of the frame buffer, wherein the attribute is used to indicate whether an output of the frame buffer is a color.  (Fuetterling, [0070], “Once a group of geometric objects has been processed and rasterized into pixel data, pixel processor logic (e.g., pixel shader logic, fragment shader logic, etc.) within the shader processor 602 is invoked to further compute output information and cause results to be written to output surfaces (e.g., color buffers, depth buffers, stencil buffers, etc.).”) The proposed combination as well as the motivation for combining the references presented in the rejection of the claim 6 apply to this claim and are incorporated herein by reference.

18.	Claims 11, and 12, which is similar in scope to claim 5, thus rejected under the same rationale.

19.	Claims 17, and 18, which is similar in scope to claim 6, thus rejected under the same rationale.


Response to Arguments

20.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
	Applicant argues: “Jung (US-9824667) does not disclose frame information of the first frame” as recited in claim 1.  
Examiner replies:  Jung discloses in column 2, lines 26-36, “According to an aspect of another example, a method of operating an image processing apparatus includes: obtaining frame information of a second frame, which includes second object information about a second object added in a second frame immediately following a first frame and second object location information indicating a second object area that is an area of the second object in the second frame.” This portion shows that “second frame immediately following a first frame.”, which means the system extracted the  frame information of the first frame to allow the second frame immediately following the first frame and not another frame. The reference Jung can’t place the second frame immediately after a first frame, without having precisely the frame information of the first frame.

Conclusion

20. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619